 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CLIFFORD SMITH, KRISTINA                       No. 2:19–cv–01426–TLN–CKD
         FLESHMAN,
12                                                      ORDER CONTINUING HEARING ON
                         Plaintiffs,                    MOTION FOR TERMINATING SANCTIONS
13                                                      (ECF No. 25) TO JUNE 2, 2021 &
              v.
14
         COUNTY OF SACRAMENTO, et al.,                  ORDER TO SHOW CAUSE
15
                         Defendants.
16

17

18           Defendant City of Sacramento (hereinafter “City”) has filed a motion for terminating

19   sanctions, or in the alternative, monetary sanctions. (ECF No. 25.) The motion was noticed for a

20   hearing on May 26, 2021, causing plaintiffs’ opposition to be due no later than May 12, 2021. 1

21   See E.D. Cal. R. 230(c). Plaintiffs have not opposed the motion.

22           As set forth below, plaintiffs are ordered to show cause, in writing, why the court should

23   not grant the motion for terminating sanctions. In addition, the hearing on the City’s motion for

24   terminating sanctions is continued to June 2, 2021 at 10:00 a.m., to be heard at the same time as

25   the motion for sanctions filed by defendant Angela Vickers, M.D. (ECF No. 28.)

26
     1
27    This matter is before the undersigned pursuant to Eastern District of California Local
     Rule 302(c)(1) and 28 U.S.C. § 636(b)(1).
28
                                                       1
 1          I.      BACKGROUND

 2               Plaintiffs originally filed this action in the Superior Court of California, County of

 3   Sacramento, after which the case was removed to this court. Plaintiffs’ complaint brings claims

 4   under 42 U.S.C. § 1983 for unlawful seizure, unwarranted non-consensual medical examination,

 5   wrongful death, and Monell-related claims in relation to events that occurred in 2017 when their

 6   child was admitted to the UC Davis Medical Center with injuries and subsequently died.

 7   Plaintiffs’ complaint alleges City-employed police officers unlawfully placed this child into

 8   protective custody and unlawfully removed plaintiffs’ other minor children from their home.

 9               On December 10, 2020, the City served each Plaintiff with written discovery including

10   special interrogatories and requests for production of documents. On March 2, 2021, having

11   received no responses, the City moved to compel plaintiffs to furnish responses to the outstanding

12   discovery. (ECF No. 20.)

13               On April 2, 2021, the court granted the City’s motion to compel and ordered plaintiffs to

14   provide complete and verified responses to the four sets of discovery within 10 days. (ECF No.

15   24.) Pursuant to the court’s order, discovery responses were due on April 12, 2021. In addition,

16   pursuant to the court’s order, plaintiffs’ counsel was to file a status report within 14 days

17   addressing whether complete discovery responses had been provided and addressing his efforts to

18   find new representation for plaintiffs. 2 The status report was due on April 16, 2021.

19               To date, plaintiffs’ counsel has not filed the ordered status report. The City’s motion for

20   terminating sanctions further indicates plaintiffs have not provided the City with responses to the

21   outstanding discovery. The City seeks sanctions in the form of terminating sanctions whereby the

22   City and all City defendants are dismissed from the case. In the alternative, the City seeks

23   monetary sanctions for having to bring this instant motion.

24   ////

25   2
       Plaintiffs’ counsel had previously responded to one order to show cause issued in this case.
26   Pertaining to a failure to respond to outstanding discovery and a motion to compel filed by
     defendant Vickers, M.D., plaintiffs’ counsel filed a March 11, 2021 letter in which he stated the
27   failure to respond to propounded discovery rested solely on counsel’s shoulders, that plaintiffs
     would provide full responses without objections to outstanding discovery, and that he was
28   actively seeking to find new counsel to represent plaintiffs. (ECF No. 22.)
                                                        2
 1      II.      DISCUSSION

 2            “District courts have inherent power to control their dockets,” Thompson v. Housing

 3   Auth., 782 F.2d 829, 831 (9th Cir. 1986), and “may dismiss an action for failure to comply with

 4   any order of court,” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (citing Fed. R. Civ.

 5   P. 41(b)). The Local Rules of the Eastern District also provide wide latitude to the court with

 6   regard to sanctions—under Local Rule 110, the failure of a party to comply with any local rule or

 7   order of the court may result in the imposition of “any and all sanctions authorized by statute or

 8   Rule or within the inherent power of the Court.”

 9            Thus, it is within the discretion of this court to order dismissal sanctions. Olivia v.

10   Sullivan, 958 F.2d 272, 273 (9th Cir. 1992) (citing Hamilton Copper & Steel Corp. v. Primary

11   Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990)). However, because “‘dismissal is a harsh penalty

12   . . . it should only be imposed in extreme circumstances.’” Hernandez v. City of El Monte, 138

13   F.3d 393, 399 (9th Cir. 1998) (quoting Ferdik, 963 F.2d at 1260 (9th Cir. 1992)); Conn. Gen. Life

14   Ins. Co. v. New Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007) (“Only

15   ‘willfulness, bad faith, and fault’ justify terminating sanctions” (quoting Jorgensen v. Cassiday,

16   320 F.3d 906, 912 (9th Cir. 2003)). Wrongful intent or actual ill will is not required; rather,

17   disobedient conduct not shown to be outside the party’s control is by itself sufficient to establish

18   willfulness, bad faith or fault.” Sanchez v. Rodriguez, 298 F.R.D. 460, 463 (C.D. Cal. 2014);

19   Henry v. Gill Indus. Inc., 983 F.2d 943, 948 (9th Cir. 1993). Substantial and prejudicial obduracy

20   may also constitute bad faith. B.K.B. v. Maui Police Dept., 276 F.3d 1091, 1108 (9th Cir.2002).

21            A court considers five factors “before resorting to the penalty of dismissal: ‘(1) the

22   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

23   (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on

24   their merits; and (5) the availability of less drastic sanctions.’” Hernandez, 138 F.3d at 399

25   (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). The fifth factor is

26   comprised of three subparts, which include “whether the court has considered lesser sanctions,

27   whether it tried them, and whether it warned the recalcitrant party about the possibility of case-

28   dispositive sanctions.” Conn. Gen. Life Ins., 482 F.3d at 1096 (citation omitted).
                                                          3
 1          Terminating sanctions may be appropriate even if disobedience of the court order is the

 2   fault of the party’s attorney alone. Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962); W. Coast

 3   Theater Corp. v. City of Portland, 897 F.2d 1519, 1523 (9th Cir. 1990) (“A plaintiff cannot avoid

 4   dismissal by arguing that he or she is an innocent party who will be made to suffer for the errors

 5   of his or her attorney. The established principle is that the faults and defaults of the attorney may

 6   be imputed to, and their consequences visited upon, his or her client.”) (citations omitted); see

 7   Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 92 (1990) (service on attorney constitutes notice

 8   to clients); Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1168 (9th Cir. 2002) (“Under this

 9   circuit’s precedent, a client is ordinarily chargeable with his counsel’s negligent acts.”).

10          Here, pertaining to the City defendant, plaintiffs have still not complied with the court’s

11   order requiring them to respond to the four sets of discovery propounded upon them. Based on

12   plaintiffs’ counsel’s letter filed on March 11, 2021, the fault for this omission appears to lie with

13   plaintiffs’ counsel. Plaintiffs’ counsel has also failed to comply with the court’s order requiring

14   that a status report be filed addressing whether complete responses have been provided and

15   counsel’s efforts to find new representation for plaintiffs. There is, further, no response to the

16   City’s motion for terminating sanctions to date.

17          In addition, on May 3, 2021, defendant Angela Vickers, M.D., filed a motion for

18   terminating sanctions, or, in the alternative, monetary sanctions. Defendant Vickers’ motion is

19   noticed for a hearing on June 2, 2021, at 10:00 a.m. (ECF No. 28.) To date, there is no response to

20   defendant Vickers’ motion for terminating sanctions. The court finds good cause to continue the

21   hearing on defendant City’s motion for terminating sanctions to June 2, 2021, to be heard at the

22   same time as defendant Vickers’ motion for terminating sanctions.

23          Within 7 days, plaintiffs shall show cause, in writing, why the court should not impose

24   terminating sanctions for failing to provide complete and verified responses to outstanding

25   discovery in accordance with the court’s April 2, 2021 order and the other requirements of the

26   court’s April 2, 2021 order as set forth herein. Plaintiffs and plaintiffs’ counsel are warned that

27   failure to comply with this order may result in the imposition of sanctions, including monetary

28   sanctions and terminating sanctions. See Fed. R. Civ. P. 37(b)(2).
                                                        4
 1        III.      CONCLUSION

 2               For these reasons, IT IS ORDERED THAT:

 3        1. The hearing on defendant’s City of Sacramento’s motion for terminating sanctions or

 4               monetary sanctions (ECF No. 25) is continued to June 2, 2021, at 10:00 a.m.

 5        2. Within 7 days of the date of entry of this order, plaintiffs shall show cause, in writing,

 6               why the court should not impose terminating sanctions for failing to provide complete and

 7               verified responses to the four sets of discovery in accordance with the court’s April 2,

 8               2021 order, and otherwise failing to comply with the court’s orders as set forth herein.

 9   Dated: May 18, 2021
                                                          _____________________________________
10
                                                          CAROLYN K. DELANEY
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13   8.Smith19-cv-1426.osc.term

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            5
